DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on September 28, 2020 is acknowledged.

Specification
The abstract of the invention is not directed to the claimed invention.  A new abstract is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.

Claim Objections
Claims 10-12 are objected to because of the following informalities:  Claims 10-12 do not further limit the method of claim 1.  Instead, claims 10-12 merely state what the method will provide.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The claims are directed to a method of mapping an immune response comprising i) immunizing a subject with an immunogen, ii) obtaining sera from the subject at different time points, iii) imaging the sera to obtain images of one or more immune complexes; iv) mapping the immune response to the immunogen by measuring differences between the images.
There are no steps that lead back to the preamble [a method of mapping an immune response].  The claim does not recite the step(s) needed to actually map the immune response after the imaging step.  It is not clear what differences are being measured in step iv) above.  Further, once these measurements are made, it is not clear which differences are meaningful/necessary to mapping the immune response.  Furthermore, it is not clear how many images are necessary to map successfully the immune response.  Lastly, it is not clear how to map an 
Claim 3 does not make sense and should be rewritten for clarity.  It is not clear what the phrase “epitope specific probes for B-cell sorting of targeted specificities based on the electron microscopy structural images” means. How does one of ordinary skill in the art design such epitope probes?
Claim 9 recites the limitation "the rapid analysis" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the claim. 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648